DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-15, 17-20, and 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al, US Patent 6,163,456 in view of Ishio, US Patent Application Publication 2008/0150096 (both as cited in the previous Office Action).


    PNG
    media_image1.png
    525
    910
    media_image1.png
    Greyscale

Regarding claim 1, Suzuki teaches a microelectronic package structure comprising a substrate 11; a substrate pad 15 on a first side of the package substrate; and a discrete component 12, wherein the discrete component comprises a component terminal (the component terminals are the outer regions of capacitor 12, see figure 1, as shown above).

Suzuki fails to teach a ball interconnect structure, wherein the ball interconnect structure is on the substrate pad, and wherein the ball interconnect structure comprises at least 99.0 percent gold; wherein a footprint of the ball interconnect structure is within a footprint of the component terminal, wherein the component terminal is on the ball interconnect structure, and wherein a lateral width of the substrate pad does not extend into a footprint of the component body.

15, wherein the ball interconnect structure is on the substrate pad 9, and wherein the ball interconnect structure comprises at least 99.0 percent gold (Note: [0055] teaches gold as one of the materials that is used to form the terminals, thereby using only gold as a terminal would meet the limitations of this claim); wherein the component terminal 1C is on the ball interconnect structure.

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Ishio with that of Suzuki because ball interconnect structures are one of severally conventionally-used structures that connect the electronic components to the substrate.

Suzuki and Ishio fail to teach a footprint of the ball interconnect structure is within a footprint of the component terminal and wherein a lateral width of the substrate pad does not extend into a footprint of the component body.

However, it has been held that the size of the ball interconnect structures and the component terminals will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the size of the ball interconnect structures and the component terminals claimed and the Prior Art shows the ball interconnect structure to be the same or slightly bigger than the component terminal, it would have been obvious to one of ordinary skill in the art to select a suitable size of the ball interconnect structures and the component terminals in the device of Suzuki and Ishio.

The specification contains no disclosure of either the critical nature of the claimed size of the ball interconnect structures and the component terminals or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 
Regarding claim 3, Suzuki and Ishio fail to teach a diameter of the ball interconnect structure comprises between 20 microns to 100 microns.

However, it has been held that the thickness of the ball interconnect structure will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the thickness of the ball interconnect structure claimed and the Prior Art shows a ball interconnect structure, it would have been obvious to one of ordinary skill in the art to select a suitable ball interconnect thickness in the device of Suzuki and Ishio.

The specification contains no disclosure of either the critical nature of the claimed thickness of the ball interconnect structure or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).
Regarding claims 4 and 7, the combined references teach the discrete component comprises: a first component terminal and a second component terminal; a first ball interconnect structure between the first component terminal and a first substrate pad; and a second ball interconnect structure between the second component terminal and a second substrate pad (Note: these limitations are taught by using the ball interconnect structures 15 of Ishio between substrate pads 15 and component 12 of Suzuki).

The combined references fail to teach a footprint of the first substrate pad is less than 10 percent greater than a footprint of the first component terminal, and wherein a footprint of the second substrate pad is less than 10 percent greater than a footprint of the second component terminal and a footprint of the component terminal is within 10 percent of a footprint of the substrate pad.

In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the size of the substrate pad and the component terminals claimed and the Prior Art shows the length of the substrate pad 15 to be longer than the length of the component terminal of 12 om figure 1 of Suzuki, it would have been obvious to one of ordinary skill in the art to select a suitable size of the substrate pad and the component terminals in the device of Suzuki and Ishio

The specification contains no disclosure of either the critical nature of the claimed size of the substrate pad and the component terminals or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).
Regarding claim 5, the combined references teach the discrete component comprises a surface mount component, and wherein the substrate comprises a system in package substrate (fusing the ball interconnect structures 15 of Ishio between substrate pads 15 and component 12 of Suzuki, figure 1).

Regarding claim 6, Suzuki teaches the discrete component comprises a first discrete component 12, and further comprising a second discrete component 12 adjacent the first discrete component, 

Suzuki and Ishio fails to teach a space between the first discrete component and the second discrete component is 20 microns to 100 microns.

However, it has been held that the distance between discrete components will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 


The specification contains no disclosure of either the critical nature of the claimed distance between discrete components or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Regarding claim 8, Suzuki teaches a footprint of the discrete component body is between the footprint of the first substrate pad and the footprint of the second substrate pad (figure 1).

Regarding claim 9, Ishio teaches a die 1A is on the first side of the substrate, and wherein a plurality of the discrete components 1B, 1C is adjacent to the die (figure 2e).

Regarding claim 10, Suzuki teaches a microelectronic package structure comprising: a substrate 11, wherein the substrate comprises a first side and a second side; one or more substrate pads 15 on the first side of the substrate;  
a first discrete component 12 on the first side of the substrate, wherein the first discrete component comprises two or more component terminals, the component terminals on a first side of the first discrete component (the component terminals are the outer regions of capacitor 12); a second discrete component 12 adjacent the first discrete component, wherein the second discrete component comprises two or more component terminals, the component terminals on a first surface of the second discrete component (the component terminals are the outer regions of capacitor 12. See figure 1, as shown above).

Suzuki fails to teach a die on the first side of the substrate, wherein the die is on a central portion of the substrate; a first ball interconnect structure between a first discrete component terminal of the first discrete component and a first substrate pad, wherein the footprint of the first ball interconnect structure is within a footprint of the first discrete component terminal; and a second ball interconnect structure between a first component terminal of the second discrete component and a second substrate pad,


However, ball interconnect structures (also known as underbumps or terminals) are one of severally conventionally-used structures that connect the electronic components to the substrate. Figure 2e of Ishio teaches such means, which includes a first ball interconnect structure 15 between a first discrete component terminal (outer portion of item 1C) of the first discrete component and a first substrate pad; a second ball interconnect structure (also 15) between a first component terminal (outer portion of item 1C) of the second discrete component and a second substrate pad. Further, the reference of Ishio teaches that a die 1A or 1B on the first side of the substrate, wherein the die is on a central portion of the substrate because it is also known in the art that semiconductor dies are also placed on the top surface of substrates in a packaged electrical component.

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Ishio with that of Suzuki because ball interconnect structures are one of severally conventionally-used structures that connect the electronic components to the substrate and it is also known in the art that semiconductor dies are also placed on the top surface of substrates in a packaged electrical component.



However, it has been held that the size of the ball interconnect structures and the component terminals will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the size of the ball interconnect structures and the component terminals claimed and the Prior Art shows the ball interconnect structure to be the same or slightly bigger than the component terminal, it would have been obvious to one of ordinary skill in the art to select a suitable size of the ball interconnect structures and the component terminals in the device of Suzuki and Ishio.

The specification contains no disclosure of either the critical nature of the claimed size of the ball interconnect structures and the component terminals or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Regarding claim 11, Suzuki teaches the first discrete component and the second discrete component are on a peripheral portion of the first side of the substrate (figure 1).

Regarding claim 14, the combined references the first component comprises a surface mount component, and wherein the substrate comprises a system in package substrate, and wherein the surface mount component is electrically coupled to the system in package substrate by the first ball interconnect structure (fusing the ball interconnect structures 15 of Ishio between substrate pads 15 and component 12 of Suzuki, figure 1).




Regarding claim 17, while Suzuki teaches the first discrete component and the second discrete component are separated by a distance, Suzuki and Ishio fail to teach the distance is between 25 microns and 100 microns.

However, it has been held that the distance between discrete components will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the distance between discrete components claimed and the Prior Art shows a distance between distance components, it would have been obvious to one of ordinary skill in the art to select a suitable distance between discrete components in the device of Suzuki and Ishio.

In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Regarding claim 18, Suzuki teaches a method of fabricating a microelectronic structure, comprising forming a substrate pad on a surface of a substrate 11 and attaching a surface mount component to the substrate pad, wherein a component terminal of the surface mount component is on the substrate pad (see figure 1, as shown above).

Suzuki fails to teach forming a ball interconnect structure on the substrate pad, wherein the ball interconnect structure comprises at least 99.0 percent gold; and 

However, ball interconnect structures (also known as underbumps or terminals) are one of severally conventionally-used structures that connect the electronic components to the substrate. Figure 2b of Ishio teaches such means, which include forming a ball interconnect structure 15 on the substrate pad, wherein the ball interconnect structure comprises at least 99.0 percent gold (Note: [0055] teaches gold as one of the materials that is used to form the terminals, thereby using only gold as a terminal would meet the limitations of this claim); and attaching the surface mount component 1C to the ball interconnect structure, wherein the component terminal of the surface mount component is on the ball interconnect structure.

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Ishio with that of Suzuki because ball interconnect structures are one of severally conventionally-used structures that connect the electronic components to the substrate. 



However, it has been held that the size of the ball interconnect structures and the component terminals will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the size of the ball interconnect structures and the component terminals claimed and the Prior Art shows the ball interconnect structure to be the same or slightly bigger than the component terminal, it would have been obvious to one of ordinary skill in the art to select a suitable size of the ball interconnect structures and the component terminals in the device of Suzuki and Ishio.

The specification contains no disclosure of either the critical nature of the claimed size of the ball interconnect structures and the component terminals or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Regarding claims 19-20 and 23, Ishio teaches forming the ball interconnect structure comprises attaching the ball interconnect structure onto the substrate pad by using heat and ultrasound [0148] and attaching a die 1A on the substrate adjacent the surface mount component, and attaching the surface mount component comprises attaching the component terminal within a footprint of the substrate pad (wherein the footprint is the a measurement of length from left to right in figure 2b, wherein the length first ball interconnect 15 is less than the length of substrate pad 9).

Claims 2, 16, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki and Ishio as applied to claims above, and further in view of Baek et al, US Patent Application Publication 2010/0052132  (as cited in the previous Office Action).



	Baek teaches one or more of the substrate pad comprises at least 99.0 percent gold (Note: [0043] of Baek teaches gold as one of the materials that is used to form the substrate pads, thereby using only gold to form the substrate pads would meet the limitations of this claim) because gold is one of several conventional materials commonly used in the art to form a substrate pad

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Baek with that of Suzuki and Ishio because gold is one of several conventional materials commonly used in the art to form a substrate pad

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki and Ishio as applied to claim 18 above, and further in view of Baba et al, US Patent Application Publication 2002/0037363 (as cited in the previous Office Action).

Regarding claim 21, Suzuki and Ishio fail to teach attaching the surface mount component comprises heating and applying an ultrasonic process to the surface mount component to attach the surface mount component to the substrate pad.
	
	Baba teaches attaching the surface mount component (IC chip) comprises heating (using UV light) and applying an ultrasonic process to the surface mount component to attach the surface mount component to the substrate pad [0071] as a generally known means of bonding a ball interconnect to a substrate pad.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Baba with that of Suzuki and Ishio because heating and an ultrasonic process are a well-known means of bonding a ball interconnect to a substrate pad, especially if both objects are made of gold.

Response to Arguments

Applicant's arguments filed September 13, 2021 have been fully considered but they are not persuasive. 

In response to Applicant’s argument that “the specification points out that the footprint of the ball interconnect structures being within the component terminal footprint 

Further, an improvement in substrate reality is not de facto result of criticality or an unexpected result. Criticality or unexpected results of a parameter is met when then the originally-filed Specification discloses the device as non-functioning or inoperable unless the specific value or range of values for the parameter is met. Since the originally-filed Specification, and prior art, do not establish that having a bigger substrate pad or ball interconnect renders the device as inoperable, as stated above, it has been held that the size of the ball interconnect structures and the component terminals will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical.

 	Therefore, the rejection of the pending claims under 35 USC 103 as obvious over the cited prior art of record is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899